                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF ALASKA

NATIONAL AUDUBON SOCIETY et al.,         )
                                         )
           Plaintiffs,                   )   Case No. 3:20-cv-00205-SLG
                                         )
     v.                                  )
                                         )
DAVID BERNHARDT et al.,                  )
                                         )
           Defendants.                   )
                                         )

JOINT MOTION TO EXTEND DEFENDANTS’ TIME TO FILE ANSWER AND
   STIPULATION AS TO PLAINTIFFS’ FIRST AMENDED COMPLAINT




      Case 3:20-cv-00205-SLG Document 18 Filed 10/23/20 Page 1 of 5
       The parties to this case make this joint motion to further judicial economy and

avoid an unnecessary filing. If granted, it will allow Defendants not to file an answer

until Plaintiffs amend their complaint, as they must to add a count under the Endangered

Species Act following the relevant statutory notice period.

       Pursuant to Fed. R. Civ. P. 15(a)(2), counsel for Plaintiffs conferred with

Defendants and obtained written consent to file an amended complaint prior to any

answer and not later than November 16, 2020. To avoid the need for Defendants to

answer both the original and the amended complaint, the parties hereby move to extend

the time for the Defendants to file their answer until after Plaintiffs file their first

amended complaint.

       Plaintiffs commenced this litigation on August 24th and service was made on

August 25th, making Defendants’ answer or other response pursuant to Fed. R. Civ. P. 12

due October 26th. Plaintiffs contend that they also sent a 60-day notice of intent to sue to

the Department of the Interior and the Bureau of Land Management (BLM) under 16

U.S.C. § 1540(g)(2)(A) of the Endangered Species Act for violations of that statute if not

remedied within the 60-day period. That notice was received on August 31st, and

accordingly Plaintiffs contend that they may bring these claims on or after October 30th,

if not remedied by BLM. Plaintiffs contend that, to date, BLM has not remedied the

alleged violations. Plaintiffs anticipate amending their complaint to add the claims

asserted in the notice of intent once that notice period expires.



National Audubon Society et al. v. Bernhardt et al.,                                        1
Case No. 3:20-cv-00205-SLG


         Case 3:20-cv-00205-SLG Document 18 Filed 10/23/20 Page 2 of 5
       The parties provide notice that Defendants consent to Plaintiffs filing an amended

complaint pursuant to Fed. R. Civ. P. 15(a)(2) while reserving all applicable defenses.

Plaintiffs will file their first amended complaint not later than November 16, 2020. The

parties also request that this court extend the date for Defendants to file their answer or

other response pursuant to Fed. R. Civ. P. 12 until December 4, 2020, to allow sufficient

time for the Defendants to address the new allegations in the Plaintiffs’ amended

complaint.

       Respectfully submitted this 23rd day of October, 2020.

                s/ Nathaniel S.W. Lawrence
                Nathaniel S.W. Lawrence (Wash. Bar No. 30847) (pro hac vice)
                NATURAL RESOURCES DEFENSE COUNCIL
                3723 Holiday Drive, SE
                Olympia, WA 98501
                360.534.9900; nlawrence@nrdc.org

                Garett R. Rose (D.C. Bar No. 1023909) (pro hac vice)
                Jared E. Knicley (D.C. Bar No. 1027257) (pro hac vice)
                NATURAL RESOURCES DEFENSE COUNCIL
                1152 15th St. NW
                Washington DC 20005
                202.289.6868; grose@nrdc.org; jknicley@nrdc.org




National Audubon Society et al. v. Bernhardt et al.,                                          2
Case No. 3:20-cv-00205-SLG


         Case 3:20-cv-00205-SLG Document 18 Filed 10/23/20 Page 3 of 5
               s/ Erik Grafe
               Erik Grafe (Alaska Bar No. 0804010)
               EARTHJUSTICE
               441 W 5th Avenue, Suite 301
               Anchorage, AK 99501
               907.792.7102; egrafe@earthjustice.org

               Eric P. Jorgensen (Alaska Bar No. 8904010)
               Katharine Glover (Alaska Bar No. 0606033)
               EARTHJUSTICE
               325 Fourth Street
               Juneau, AK 99801
               907.586.2751; ejorgensen@earthjustice.org;
               kglover@earthjustice.org

               Attorneys for Plaintiffs National Audubon Society, Natural
               Resources Defense Council, Center for Biological Diversity, and
               Friends of the Earth




National Audubon Society et al. v. Bernhardt et al.,                             3
Case No. 3:20-cv-00205-SLG


         Case 3:20-cv-00205-SLG Document 18 Filed 10/23/20 Page 4 of 5
               JEAN E. WILLIAMS
               Deputy Assistant Attorney General
               United States Department of Justice Environment and Natural
               Resources Div.

               s/ Mark Arthur Brown
               MARK ARTHUR BROWN
               Florida Bar No. 0999504
               Senior Trial Attorney
               Wildlife and Marine Resources Section
               P.O. Box 7611 Washington, D.C. 20044
               (202) 305 0204 || 202-305-0275 (fax)
               mark.brown@usdoj.gov

               PAUL E. SALAMANCA
               Deputy Assistant Attorney General

               PAUL A. TURCKE
               Idaho Bar No. 4759
               Trial Attorney
               Natural Resources Section
               P.O. Box 7611 Washington, D.C. 20044
               202-353-1389 || 202-305-0506 (fax) paul.turcke@usdoj.gov

               Counsel for Defendants




National Audubon Society et al. v. Bernhardt et al.,                         4
Case No. 3:20-cv-00205-SLG


         Case 3:20-cv-00205-SLG Document 18 Filed 10/23/20 Page 5 of 5
